Case 1:19-cv-01792-CFC-SRF Document 12 Filed 12/20/19 Page 1 of 3 PageID #: 736




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE

 HELIOS STREEMING, LCC and                       )
 IDEAHUB, INC.,                                  )
                                                 )
                       Plaintiffs,               )
                                                 )     C.A. No. 19-1792 (MN)
               v.                                )
                                                 )
 VUDU, INC.,                                     )
                                                 )
                       Defendant.                )

                 VUDU, INC.’S MOTION TO DISMISS PURSUANT TO
               FED. R. CIV. P. 12(b)(6) FOR FAILURE TO STATE A CLAIM

        Pursuant to Fed. R. Civ. P. 12(b)(6), defendant Vudu, Inc. (“Vudu”) moves to dismiss the

 Complaint’s assertions of indirect patent infringement for failure to state a claim. The grounds

 for this motion are set forth in Vudu’s Opening Brief submitted herewith.

                                                     MORRIS, NICHOLS, ARSHT &TUNNELL LLP

 OF COUNSEL:                                         /s/ Stephen J. Kraftschik
                                                     _____________________________________
 Clement Seth Roberts                                Jack B. Blumenfeld (#1014)
 ORRICK HERRINGTON & SUTCLIFFE LLP                   Stephen J. Kraftschik (#5623)
 405 Howard Street                                   1201 North Market Street
 San Francisco, CA 94105-2669                        P.O. Box 1347
 (415) 773-5700                                      Wilmington, DE 19899
                                                     (302) 658-9200
 Alyssa Caridis                                      jblumenfeld@mnat.com
 ORRICK HERRINGTON & SUTCLIFFE LLP                   skraftschik@mnat.com
 777 South Figueroa Street, Suite 3200
 Los Angeles, CA 90017-5855                          Attorneys for Defendant
 (213) 629 2020

 Lillian J. Mao
 ORRICK HERRINGTON & SUTCLIFFE LLP
 1000 Marsh Road
 Menlo Park, CA 94025-1015
 (650) 614 7400

 December 20, 2019
Case 1:19-cv-01792-CFC-SRF Document 12 Filed 12/20/19 Page 2 of 3 PageID #: 737




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE

 HELIOS STREEMING, LCC and                    )
 IDEAHUB, INC.,                               )
                                              )
                     Plaintiffs,              )
                                              )   C.A. No. 19-1792 (MN)
               v.                             )
                                              )
 VUDU, INC.,                                  )
                                              )
                     Defendant.               )

       [PROPOSED] ORDER GRANTING VUDU, INC.’S MOTION TO DISMISS
     PURSUANT TO FED. R. CIV. P. 12(b)(6) FOR FAILURE TO STATE A CLAIM

       Having considered Vudu, Inc.’s Motion to Dismiss Pursuant to Fed. R. Civ. P.

 12(b)(6) for Failure to State a Claim (the “Motion”) and good cause appearing therefor, the

 Motion is hereby GRANTED.

       SO ORDERED this ___ day of December, 2019.


                                          ______________________________________
                                          United States District Judge
Case 1:19-cv-01792-CFC-SRF Document 12 Filed 12/20/19 Page 3 of 3 PageID #: 738




                                 CERTIFICATE OF SERVICE

        I hereby certify that on December 20, 2019, I caused the foregoing to be electronically

 filed with the Clerk of the Court using CM/ECF, which will send notification of such filing to all

 registered participants.

        I further certify that I caused copies of the foregoing document to be served on December

 20, 2019, upon the following in the manner indicated:

 Timothy Devlin, Esquire                                                VIA ELECTRONIC MAIL
 DEVLIN LAW FIRM LLC
 1526 Gilpin Avenue
 Wilmington, DE 19806
 Attorneys for Plaintiffs



                                                     /s/ Stephen J. Kraftschik
                                                     ____________________________
                                                     Stephen J. Kraftschik (#5623)
